Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a CON of PCT/US2018/012675 01/05/2018
PCT/US2018/012675 has PRO 62/443,588 01/06/2017

DETAILED ACTION

Election/Restrictions
Applicants; submission of claim amendments on 8/23/2021 is acknowledged.  Applicants amended Claims 1, 10-19, and 28, cancelled Claims 29-38, and added Claims 39-47.
Applicants’ election in the reply filed on 8/23/2021 of Group I, drawn to a method of treatment, is acknowledged.  The election was without traverse.  Applicants’ election of species is also acknowledged.  After a careful search and further consideration, the Restriction Requirement and Election of Species Requirement has been withdrawn.  
All pending claims (Claims 1-28 and 39-47) are presently under consideration. 

Information Disclosure Statement (IDS)
Applicants’ Information Disclosure Statements, filed 6/08/2020, 10/27/2020 and 8/23/2021, are acknowledged and have been reviewed.  

Citation number 214 to Weir et al. has been lined-through because a copy of the document has not been provided by Applicant.  Furthermore, the publication information (e.g., journal title, volume number, etc.) is not included in the citation.
Citation numbers 218 and 219 to Xiong et al. have been lined-through because portions of the text of each document are illegible.  Additionally, only one (1) of the documents has been provided.  It cannot be determined which of the documents has been provided because the title of each cited document (Poster) is the same (“Novel Selective Estrogen Receptor Downregulators (SERDs) for Advanced Breast Cancer”), with the citations differing by date and conference location; the date and location are not present in the document.
Citation numbers 220 and 221 to Xiong et al. have been lined-through because portions of the text of each document are illegible.  Additionally, it cannot be determined which document corresponds to each of the citations because the title of each cited document (Poster) is the same (“Novel Selective Estrogen Receptor Downregulators Developed Using Endocrine-Independent Breast Cancer Cell Lines”), with the citations differing by date and meeting location; the date and location are not present in each document.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brent Bellows on 11 November 2021.

The application has been amended as follows: 
The first line of Claim 1 is amended to recite —A method of treating [[a]] an estrogen-related cancer or tumor in a human comprising—; 
The last line of Claim 1 is amended to recite —or a pharmaceutically acceptable salt thereof; wherein the estrogen-related cancer or tumor is breast cancer, ovarian cancer, endometrial cancer, kidney cancer, uterine cancer, prostate cancer, or lung cancer.—
Claims 2-4 are cancelled.
Claim 5 is amended by replacing “3” with “1” (i.e., —The method of claim [[3]] 1—).
Claim 6 is amended by replacing “2” with “1” (i.e., —The method of claim [[2]] 1—).
Claim 10 is amended by replacing “2” with “1” (i.e., —The method of claim [[2]] 1
Claim 11 is amended by replacing “2” with “1” (i.e., —The method of claim [[2]] 1—).
Claim 12 is amended by replacing “2” with “1” (i.e., —The method of claim [[2]] 1—).
Claim 13 is amended by replacing “2” with “1” (i.e., —The method of claim [[2]] 1—).
Claim 14 is amended by replacing “2” with “1” (i.e., —The method of claim [[2]] 1—).
Claim 15 is amended by replacing “2” with “1” (i.e., —The method of claim [[2]] 1—).
Claim 16 is amended by replacing “2” with “1” (i.e., —The method of claim [[2]] 1—).
Claim 17 is amended by replacing “2” with “1” (i.e., —The method of claim [[2]] 1—).
Claim 18 is amended by replacing “2” with “1” (i.e., —The method of claim [[2]] 1—).
Claims 41 and 42 are cancelled.
Claim 43 is amended by replacing “41” with “40” (i.e., —The method of claim [[41]] 40—).
Claim 44 is amended by replacing “40” with “1” (i.e., —The method of claim [[42]] 40—).
Claim 47 is amended by replacing “41” with “40” (i.e., —The method of claim [[41]] 40—).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instantly claimed SERD (Selective Estrogen Receptor Downregulator) compounds are not disclosed or made obvious by the prior art.  The closest prior art is of Wardell et al. (“Efficacy of SERD/SERM Hybrid-CDK4/6 Inhibitor Combinations in Models of Endocrine Therapy–Resistant Breast Cancer”, Clinical Cancer Research, 2015, Vol. 21(22), pp. 5121-5130; cited by Applicant on IDS filed 10/27/2020).  Wardell et al. teach the combination of the CDK4/6 inhibitor, palbociclib (the first CDK4/6 inhibitor compound recited by instant claim 1), with the SERD fulvestrant,  effectively inhibit the growth of MCF7 cell or ESR1-mutant patient-derived tumor xenografts,  In tamoxifen-resistant MCF7 xenografts, the palbociclib/SERD combination resulted in an increased duration of response as compared with either drug alone.  See Abstract.  Since the prior art does not teach the instantly claimed SERDs its substitution for fulvestrant could not have been contemplated prior to the instant priority date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629   

/SAVITHA M RAO/Primary Examiner, Art Unit 1629